304 U.S. 579
58 S. Ct. 1051
82 L. Ed. 1542
Ex parte Harry M. BLAIR, petitioner.*
No. 22, original.
Supreme Court of the United States
May 31, 1938

Messrs. George Pfeil, of New York City, Poffenbarger & Poffenbarger, of Charleston, W. Va., and John Levi Clark of New York City, for petitioners.
For opinion below, see 95 F.2d 995.
The motion to deter consideration is denied. The motion for leave to file petition for writ of certiorari is granted. The petition for writ of certiorari to the United States Circuit Court of Appeals for the Fourth Circuit is denied.
Mr. Justice Roberts took no part in the consideration or decision of this application.



*
 Rehearing denied 59 S. Ct. 55, 83 L.Ed. ——.